UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-30096 ORGANIC RECYCLING TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) Nevada 77-0454933 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 210 Broadway, Suite 208 Orangeville, Ontario L9W5G4 (Address of principal executive offices) (888) 419-0430 (Issuer’s telephone number, including area code) EAPI ENTERTAINMENT, INC. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ¨ No x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x State the number of shares outstanding of each of the issuer’s classes of common equity as of the latest practicable date: as of August 8, 2007, 43,333,719 shares of common stock, par value $0.001 were issued and outstanding. Transitional Small Business Disclosure Format (Check One): Yes ¨ No x - 1 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Report on Form 10-QSB For the quarter ended June 30, 2007 Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheet as of June 30, 2007 (Unaudited) 3 Condensed Consolidated Statements of Operations and Comprehensive Loss for the three months and nine months ended June 30, 2007 and 2006 (Unaudited) 4 Condensed Consolidated Statement of Shareholders’ Deficit for the nine months ended June 30, 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the nine months ended June 30, 2007 and 2006 (Unaudited) 6 Notes to the Condensed Consolidated Financial Statements as of June 30, 2007 (Unaudited) 7 - 11 Item 2.Management’s Discussion and Analysis or Plan of Operation 12 Item 3.Controls and Procedures 16 PART II – OTHER INFORMATION Item 1.Legal Proceedings 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults upon Senior Securities 17 Item 4.Submission of Matters to Vote of Security Holders 17 Item 5.Other Information 17 Item 6.Exhibits and Reports on Form 8-K 17 Signatures 17 - 2 - PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Condensed Consolidated Balance Sheet (Unaudited) June 30, 2007 September 30, 2006 ASSETS Current assets Cash $ $ 62,351 Non-trade receivable 47,266 23,015 Prepaid expenses 172,717 50,000 Total current assets 219,983 135,366 Net capital assets 6,557 3,782 Total other assets 6,557 3,782 TOTAL ASSETS $ 226,540 $ 139,148 LIABILITIES AND SHAREHOLDERS' DEFICIENCY Current liabilities Cash overdraft $ 71,894 $ Accounts and fees payable 1,305,727 987,906 Payable and accrued expenses 1,864,997 2,923,117 Short term notes to related parties 821,704 731,486 Total current liabilities 4,064,322 4,642,509 TOTAL LIABILITIES 4,064,322 4,642,509 Shareholders' deficiency Preferred stock, 40,000,000 shares authorized, $0.001 par value, 0 shares outstanding $ $ Common stock, 500,000,000 authorized, $0.001 par value, 43,273,991 and 36,523,700 outstanding, respectively 43,274 36,524 Paid in capital 14,593,121 11,900,389 Common stock to be issued 631,368 225,141 Accumulated comprehensive loss (167,988 ) (562,177 ) Accumulated deficit (18,937,558 ) (16,103,238 ) Total shareholders' deficiency (3,837,782 ) (4,503,361 ) TOTAL LIABILITIES AND SHAREHOLDERS' DEFICIENCY $ 226,540 $ 139,148 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 3 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three months ended June 30, Nine months ended June 30, 2007 2006 2007 2006 Revenues $ Expenses Advertising 7,790 16,401 Depreciation 1,205 472 2,490 717 Consulting and professional fees 750,050 599,199 1,655,306 1,525,189 Rent, utilities and telephone 25,701 23,851 61,326 77,503 Office and administration 7,812 86,070 14,231 259,268 Investor communication 2,014 18,287 4,339 65,730 Travel, meals and entertainment 31,995 42,704 60,396 62,468 Directors' fees & remuneration Stock based compensation expense 349,601 941,739 Total expenses 1,176,167 770,583 2,758,735 1,990,875 Loss from operations (1,176,167 ) (770,583 ) (2,758,735 ) (1,990,875 ) Other income (expense) Interest expense (19,540 ) (21,959 ) (75,585 ) (75,509 ) Loss on termination of site acquisition (383,345 ) Total other expenses (19,540 ) (21,959 ) (75,585 ) (458,854 ) Net loss $ (1,195,707 ) $ (792,542 ) $ (2,834,320 ) $ (2,449,729 ) Other comprehensive income (loss) Foreign currency translation adjustment $ (100,645 ) $ (128,167 ) $ 28,298 $ (79,334 ) Comprehensive loss $ (1,296,352 ) $ (920,709 ) $ (2,862,618 ) $ (2,529,063 ) Loss per common share - basic and diluted $ (0.03 ) $ (0.03 ) $ (0.07 ) $ (0.08 ) Weighted average shares outstanding during the period - basic and diluted 41,040,277 28,503,602 40,436,009 31,435,586 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 4 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Condensed Consolidated Statement of Shareholders’ Deficit (Unaudited) As At June 30, 2007 Common Stock Accumulated Common Other Paid in Stock Comprehensive Accumulated Shares Amount Capital to be issued Loss Deficit Total Balance - September 30, 2006 36,523,700 $ 36,524 $ 11,900,390 $ 225,141 $ (562,177 ) $ (16,103,239 ) $ (4,503,361 ) Foreign currency translation adjustment 394,190 394,190 Stock issued on subscriptions for cash 4,551,178 4,551 2,203,302 (225,141 ) 1,982,712 Cost of raising capital (543,115 ) (543,115 ) Issuance of sharesto third parties for services 1,103,070 1,103 550,432 551,535 Issuance of sharesto related party 1,096,043 1,096 482,112 483,208 Stock to be issued for cash 241,164 241,164 Sharesto be issued for services 390,204 390,204 Net loss (2,834,320 ) (2,834,320 ) Balance – June 30, 2007 43,273,991 $ 43,274 $ 14,593,122 $ 631,368 $ (167,987 ) $ (18,937,559 ) $ (3,837,782 ) The accompanying notes are an integral part of these consolidated unaudited financial statements. - 5 - Organic Recycling Technologies, Inc. and Subsidiaries (Formerly EAPI Entertainment Inc.) Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,834,320 ) $ (2,449,729 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 2,490 717 Stock issued for services 941,739 Stock issued to related parties 483,208 Increase in non-trade receivables (24,252 ) (18,022 ) Decrease in deposits 335,000 (Increase) Decrease in prepaid expenses (122,717 ) 187,517 Increase in accounts and fees payable 317,823 774,764 Increase in payables and accrued expenses (320,836 ) 300,571 NET CASH USED IN OPERATING ACTIVITIES (1,556,865 ) (869,182 ) INVESTING ACTIVITIES Purchase of equipment (5,265 ) (4,202 ) NET CASH USED IN INVESTING ACTIVITIES (5,265 ) (4,202 ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft 71,894 Proceeds from sale of common stock 1,680,762 1,302,539 Proceeds of short term notes from related parties 95,699 Repayments of short term notes to related parties (742,765 ) (386,840 ) NET CASH PROVIDED BY FINANCING ACTIVITIES 1,105,589 915,699 EFFECT OF FOREIGN CURRENCY TRANSLATION 394,190 (79,334 ) DECREASE IN CASH (62,351 ) (37,019 ) CASH AT THE BEGINNING OF THE PERIOD 62,351 77,628 CASH AT THE END OF THE PERIOD $ $ 40,609 SUPPLEMENTAL DISCLOSURES Non-Cash Investing and Financing Activities Stock subscriptions issued in exchange for short term notes from related parties $ $ Stock subscriptions issued in exchange for payables and fees from related parties $ 483,208 Stock subscriptions issued in exchange for consulting contract $ 941,739 $ 183,393 The accompanying notes are an integral part of these consolidated unaudited financial statements. - 6 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 1:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION Organic Recycling Technologies Inc. (the “Company”) was incorporated under the laws of the State of Nevada on September 15, 1995 under the name Home Web, Inc. The Company’s current business activities, which began in the second quarter of 2005, include partnering with technology leaders to utilize and apply waste management and recycling technologies and bring these technologies to the forefront through application in today’s waste crisis. This positively impacts the world’s environment and creates a clean and healthy global community for the next generation in a way, which provides environmental and financial benefits to all our stakeholders. The Company is seeking to acquire revenue generating businesses or projects with long term potential that will enable the Company to generate revenues to fund the current business plan in the waste management and recycling market. Effective on July 7, 2005, the Company changed its name from EAPI Entertainment, Inc. to Organic Recycling Technologies Inc. Basis of Presentation These unaudited consolidated financial statements represent the financial activity of Organic Recycling Technologies Inc. and subsidiaries. The consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-QSB and Rule 10-01 of Regulation S-X. Accordingly, the financial statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation of the results of operations have been included. Principles of Consolidation The condensed consolidated financial statements include the accounts of Organic Recycling Technologies Inc. and its five wholly-owned subsidiaries (collectively, the “Company”), one of which Duro Enzyme Solutions Inc. - Canada owns five subsidiaries: Organic Recycling Technologies, Ltd. Organic Recycling Management, Inc. EAPI Center, Inc. Duro Enzyme Solutions, Inc. – Nevada, USA Duro Enzyme Solutions, Inc. – British Columbia, Canada EASI Studios, Inc. ORTI Organic Recycling Technologies, Inc. Organic Recycling Technologies (China), Inc. EASI Education, Inc. EASI Movies, Music, Television and Video, Inc. All material inter-company transactions have been eliminated in consolidation. Use of Estimates The Company prepares its financial statements in conformity with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Fair Value of Financial Instruments The carrying amount of the Company’s financial instruments, including cash, cash overdraft, non-trade receivable, accounts payable, related party payables and notes and loans payable approximate fair value due to the relative short period to maturity for these instruments. Basic and Diluted Net Loss per Share Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share.” Basic net loss per share is based upon the weighted average number of common shares outstanding. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. - 7 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 Cash and Cash Equivalents For the purpose of the statement of cash flows, the company considers all highly liquid debt instruments purchased with the original maturity of three months or less to be cash equivalents. Income Taxes The Company accounts for income taxes under the Financial Accounting Standards Board Statement of Financial Accounting Standards No. 109 “Accounting for Income Taxes” (‘Statement 109”). Under Statement 109, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. Under Statement 109, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Comprehensive Income (Loss) The foreign currency translation gains (losses) resulting from the translation of the financial statements of the Company’s subsidiaries expressed in Canadian dollars to United States dollars are reported as Comprehensive income (loss) in the consolidated statements of operations and other comprehensive loss and as accumulated other comprehensive loss in the consolidated balance sheets and the consolidated statements of shareholders’ deficiency. Foreign Currency Translation The accompanying consolidated financial statements are presented in United States dollars. The functional currency of Duro Enzyme Solutions, Inc. – Canada and its five subsidiaries as well as EAPI Center Inc., is the Canadian Dollar. The June 30, 2007 financial statements of the Company were translated to United States dollars using year-end exchange rates as to assets and liabilities and average exchange rates as to revenues and expenses. Capital accounts were translated at their historical exchange rates when the capital transactions occurred. Net gains and losses resulting from translation of foreign currency financial statements are included in the statements of stockholder’s equity as other comprehensive income or (loss). Foreign currency transaction gains and losses are included in consolidated income (loss). During the three months and nine months periods ended June 30, 2007 and 2006, foreign currency translation loss was $100,645 and a gain of $28,298, and losses of$128,167 and $79,334, respectively, are included in the accompanying consolidated statements of operations and other comprehensive loss. Reporting Segments Statement of financial accounting standards No. 131, Disclosures about segments of an enterprise and related information (SFAS No. 131), which superseded statement of financial accounting standards No. 14, Financial reporting for segments of a business enterprise, establishes standards for the way that public enterprises report information about operating segments in annual financial statements. The Company has determined it has only one segment. Stock-Based Compensation Effective January 1, 2006, the Company adopted Statement No. 123R, Share-Based Payment (SFAS 123R), which requires companies to measure and recognize compensation expense for all stock-based payments at fair value. SFAS 123R is being applied on the modified prospective basis. Prior to the adoption of SFAS 123R, the Company accounted for its stock-based compensation plans under the recognition and measurement principles of Accounting Principles Board (APB) Opinion No. 25, Accounting for Stock Issued to Employees, and related interpretations, and accordingly, recognized no compensation expense related to the stock-based plans. Under the modified prospective approach, SFAS 123R applies to new awards and to awards that were outstanding on January 1, 2006 that are subsequently modified, repurchased or cancelled. In compliance with FAS No. 148, for the fiscal year 2005, the Company elected to continue to follow the intrinsic value method in accounting for its stock-based employee compensation plan as defined by APB No. 25 and has made the applicable disclosures below. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments” (SFAS 155”), which amends SFAS No. 133, “Accounting for Derivatives Instruments and Hedging Activities” (“SFAS 133”) and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities” (SFAS 140”). SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows. SFAS 155 also amends SFAS 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instruments. The Company is currently evaluating the impact this new Standard, but believes that it will not have a material impact on the Company’s financial position. - 8 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 In March 2006 FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the consolidated financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements.’ This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The Management asserts that the preceding accounting pronouncements will have no effect on the financial statements of the Company. - 9 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 Reclassification Certain account reclassifications have been made to the financial statements of the prior year in order to conform to classifications used in the current year. These changes had no impact on the previously issued financial statements of the Company. NOTE 2:RELATED PARTY TRANSACTIONS A total expense of $632,874 and $1,428,850 was incurred and accrued in consultant services from related parties for the three months period and nine months period ended June 30, 2007 compared to $361,655 and $1,084,965 for the same periods in 2006. The Company made cash payments of $1,852,003 to related parties during the nine months periods ended June 30, 2007 for repayments of short term notes and for consulting services. Short-term loans of $95,699 were advanced to the Company by the related parties during the nine months ended June 30, 2007. The interest rate for the notes is 10% per annum. Total repayment of these short-term notes to the related parties was $742,765 for the nine months ended June 30, 2007. As of June 30, 2007, the total short term loans outstanding to related parties amounted to $821,704. The funds were used for operations of the Company. NOTE 3:COMMON STOCK During the nine months period ended June 30, 2007, the Company sold 4,551,178 shares of common stock under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. The Company received $1,439,597 in proceeds, net of $543,115 in finders’ fees for raising capital, from the sale of shares during the nine months period ended June 30, 2007.The Company issued 1,096,043 shares of common stock valued at $483,208 in exchange for short term notes from related parties. The common shares were valued at the market price on the date of issuance. The Company issued 1,103,070 shares of common stock valued at $551,535 to third parties for settlement of expenses for providing services to the Company. The common shares were valued at the market price on the date of issuance. The Company has not issued 900,407 shares of common stock valued at $390,204 for providing consulting and business advisory services.The common shares were valued at the market price on the date of issuance. The Company also received cash consideration of $241,164 for the sale of its common shares for which the Company has not issued 475,445 shares of common stock as of June 30, 2007. During the nine months ended June 30, 2007 in connection with the common stock subscription agreements, the Company issued warrants to purchase 2,397,929 shares of common stock. No warrants were exercised or expired in the quarter. At June 30, 2007, a total of 24,895,618 warrants remain unexercised. The fair value of the warrants issued during the quarter, at the time of issuance, was immaterial based upon the Company's calculations using the Black Scholes model. The Company extended the terms of the warrants expiration date by twelve months from the date of issuance. The remaining warrants outstanding at June 30, 2007 are: Exercise Price Warrants Issued CDN $0.10 10,000 CDN $0.25 810,000 CDN $0.35 470,000 CDN $0.65 55,000 CDN $0.75 220,500 CDN $1.00 196,207 US $0.08 10,000 US $0.28 4,000 US $0.30 1,223,583 US $0.35 3,034,000 US $0.40 116,550 US $0.50 2,475,626 US $0.55 755,743 US $0.60 2,728,723 US $0.66 220,000 US $0.70 2,027,652 US $0.75 9,927,044 US $1.00 586,018 US $1.25 24,972 Total 24,895,618 - 10 - ORGANIC RECYCLING TECHNOLOGIES, INC. AND SUBSIDIARIES (formerly EAPI ENTERTAINMENT, INC.) NOTES TO CONDENSED CONSOLIDATED UNAUDITED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 4:GOING CONCERN The accompanying condensed consolidated unaudited financial statements have been prepared assuming that the Company will continue as a going concern. The Company incurred a net loss of $2,834,320 and a negative cash flow from operations of $1,556,865 for the nine months ended June 30, 2007, a working capital deficiency of $3,844,339 and a shareholders' deficiency of $3,837,782 as of June 30, 2007. This raises a substantial doubt about the Company’s ability to continue as a going concern. The Company is pursuing and developing a new business plan. The Company is partnering with technology leaders to utilize and apply waste management and recycling technologies and bring these technologies to the market place. The Company is seeking to acquire revenue generating businesses or projects with long term potential in the waste management and recycling industries that will enable the Company to generate revenues to fund the new business plan. The Company anticipates it will raise funds through debt issuance or through the generation of revenue and achieving profitable operations. It will also continue to pursue acquisitions and joint ventures, to strengthen both its balance sheet and cash flow. The Company has been actively pursuing new acquisitions and the Company is currently negotiating with several potential businesses that would significantly change the operations of the Company. The Company's ability to continue as a going concern is dependent upon raising capital through debt or equity financing and ultimately by generating revenue and achieving profitable operations. There is no assurance that the Company will be successful in its efforts to raise additional proceeds or achieve profitable operations. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 5:SUBSEQUENT EVENTS The Company issued 729,820 shares of common stock pursuant to stock subscription agreements and received $364,410 in cash proceeds subsequent to June 30, 2007. The Company issued 729,820 warrants to purchase the common stock at exercise prices averaging $0.70 to $0.75 within one year from their date of grant. - 11 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS Cautionary Statement Regarding Forward-Looking Statements Certain statements contained in this Form 10-QSB constitute "forward-looking statements." These statements, identified by words such as “plan,” "anticipate," "believe," "estimate," "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis or Plan of Operation" and elsewhere in this Form 10-QSB. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Annual Report on Form 10-KSB and our current reports on Form 8-K. As used in this Quarterly Report, the terms "we," "us," "our" and the “Company” mean Organic Recycling Technologies Inc. unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. OVERVIEW The Company was incorporated on September 15, 1995 under the laws of the State of Nevada. On May 27, 2003, the Company changed its name from Duro Enzyme Products Inc. to EAPI Entertainment, Inc. Effective on July 7, 2005, the Company changed its name to Organic Recycling Technologies Inc. The name change better reflects the Company’s current business activities and its efforts in waste management and organic recycling technologies. On July 11, 2005, Organic Recycling Technologies Inc. began trading on the OTC Bulletin Board under its new trading symbol, “ORCY.” CORPORATE BACKGROUND The Company is a Nevada corporation incorporated on September 15, 1995. In January 2001, the Company changed its name from "Home Web, Inc." to "Duro Enzyme Products Inc." In May 2003, the Company changed its name from “Duro Enzyme Products Inc.” to “EAPI Entertainment, Inc.” and the Company’s accounting year was changed from a December 31 year-end to a September 30 year-end. On July 7, 2005, the Company changed its name to Organic Recycling Technologies Inc. From 2000 to December 2002, the Company was engaged in the business of developing technologies based on the production of natural stable enzymes and the development of various applications for those enzymes. Early in 2003, the Company undertook a reorganization of its corporate affairs in connection with a determination by its Board of Directors to pursue business opportunities in the areas of electronic computer entertainment, education, music and other areas of the entertainment industry. In the second quarter of 2005, the Company’s Board of Directors determined that superior opportunities existed for it outside of the entertainment industry. As a result, the Company is no longer proceeding with its electronic entertainment business or with its planned web-based business with respect to natural agricultural, food and gardening products. The Company is now directing its business activities to seeking out opportunities in the field of waste management, focusing on inorganic and organic recycling technologies, environmental technologies and recycling technologies. The Company will seek a wide variety of environmentally positive technologies related to waste and energy, and will seek to form associations to exploit those technologies. INDUSTRY BACKGROUND The waste business is undergoing fundamental changes. There is no single solution to the environmental problems that exist in dealing with an ever growing stream of waste materials. Firstly, the vast growth that is happening throughout Asia has created new demands and new opportunities. Countries such as China and India are emerging from third world status into modern industrial consumer states. The governments in these countries are turning their attention to dealing with the waste being created by newly created industrial and consumer societies and are seeking ways to protect their environment.Secondly, the global climate change movement is putting pressure on all levels of government throughout the industrialized nations to reduce the emissions of greenhouse gases such as carbon dioxide and methane gas which are emitted from conventional landfills. The waste industry is highly competitive; however, opportunities exist for start up companies that seek out strong connections with joint venture partners and who have innovative technologies and solutions to the waste and general environmental problems. There is no guarantee of success in respect to the Company’s ability to either find joint venture partners or to successfully conclude any business venture that it may embark upon within the industry. BUSINESS STRATEGY The Company has determined that its resources and energies would best be utilized in partnering with technology developers and waste management companies in a wide range of environmental technologies. Worldwide problems in dealing with various forms of waste management continue to grow, as does the need for the utilization of new and improved technologies that allow for a more environmentally efficient utilization of resources. Issues such as global warming and environmental pollution increase the need for various methods to deal with both organic and inorganic waste in ways that are constantly undergoing innovation and refinement. As landfills near capacity and, in some cases, are shut down, and as composting is severely limited in its application, the need for new approaches to waste management is constant. If these problems exist in North America, the problems throughout the rest of the world are perhaps even more extensive. The industrial and population base continues to grow and, in many cases, the infrastructure for waste management is less developed; therefore, the need for, and opportunities for, solutions continue to grow. China is one of the greatest examples of this situation and for that reason some of the Company’s focus has been on that country. - 12 - As suggested earlier, the waste management industry is also focused on technologies that may lead to better ways to produce energy, cut emissions and halt the growth of greenhouse gases in the environment. The Company does not intend to restrict itself to waste recycling, but will seek out new technologies to better utilize existing resources in an environmentally friendly way and thereby reduce those by-products that are destructive to the environment. Recycling One of the most important aspects of waste management is that of recycling. This process allows waste that would find its way into landfills or garbage dumps to be treated and utilized as raw materials in the production of new products. In North America and in Europe, recycling has become commonplace. The separation of waste streams into glass, plastics and mixed organics has allowed new uses for some of the materials that formerly would have been discarded. As new technologies evolve, it is anticipated that recycling technologies will continue to emerge. For example, in recent years, new technologies have been developing to convert organic wastes into new products such as fertilizers, feed supplements and bio fuels. Worldwide demand for new and existing technologies appears to be so extensive that it is not possible to fully evaluate the potential of the worldwide market. It is a competitive market like any other, however, and from a business standpoint there are no guarantees that the Company will in fact be able to exploit any new technologies or maintain a successful posture in respect to the goals it is seeking to achieve in the aforesaid business activities. Marketing Waste Technologies The Company is exploring various opportunities to market waste management technologies through the development of web-based and traditional marketing centers. The Company is at the initial stages of this activity. It is intended that this on-line marketing center will provide information and sales on various technologies to market to both consumers and retailers. The Company is also expanding this effort to include the web-based marketing of environmentally friendly consumer products. PLAN OF OPERATION The Company’s plan of operation for the next twenty-four months is summarized as follows: · The Company’s mission is to locate, integrate and implement leading waste management, recycling and reusable energy technologies with the objective of creating a cleaner and healthier global environment and capitalizing on profitable opportunities for our shareholders. The Company is currently evaluating several projects in China, in the Middle East and in North America related to waste management and renewable energy. No agreements have been concluded and therefore capital requirements remain unknown. · The Company intends to pursue the finalization of agreements to build waste disposal facilities in the Foshan region of the Province of Guangdong, China, pursuant to its agreements with Foshan Public Utility. The Company has revised its estimates that it will spend approximately $500,000 in pursuing these projects over the next twelve months. · The Company intends to finalize agreements and to build its own waste conversion facility in Chongqing China with an estimated dollar value of $8,000,000 to $10,000.000. As the negotiations are ongoing and the number of waste conversion facilities to be built is still uncertain it is difficult to determine the exact financial requirements for this project group over the next 12 months. The Company’s present strategy to facilitate this project involves securing government approval for an International Registered joint venture. Management is of the opinion that the potential benefits to the Company should it be successful in achieving approval for the joint venture includes a tax holiday of 100% taxes for 5 years plus 5 additional years prorated to 20% in the first year, 40% in the second, through to 100% in the 5th year. In addition, the Company will seek concessions in China in terms of obtaining governmental assistance in allocating suitable lands for each project, thereby positioning the Company to obtain project debt financing from the Chinese Commercial Industrial Bank. · The Company has further commenced negotiations to create an environmental fund in China (The Fund Project) as a potential financing vehicle to assist it with implementation of its above mentioned projects. · The Company has expanded its pursuit of innovative environmental technologies to include a full range of services including the treatment of water and wastewater, air quality management, and several new forms of renewable energy generation. The Company intends to finalize license agreements in each of these areas over the next 12 months. · The Company intends to expand its operations into several regions of North America over the next 12 months; to that end, early discussions are currently underway with several communities with the goal of creating regional environmental technology centers that address all elements of the environment in those communities. Over the next twelve months, the Company estimates that it will require approximately $3,000,000 to pursue its stated plan of operation. Of this amount approximately, $700,000 will be comprised of overhead expenses. The actual amounts required will depend on whether the Company commences building waste facilities under its joint venture agreement with CJCE or elsewhere in the next twelve months. Readers are cautioned that our actual expenditures and financial requirements during this period may be greater than or less than the amounts that we have estimated herein. The Company is also continuing to seek out new business opportunities, and may find new opportunities which have not been accounted for in the Company’s budget estimates. - 13 - Results of Operations for the three months and nine months periods ended June 30, 2007 and 2006 Revenues To date, the Company has not earned revenues from its organic recycling and waste management business, and there is no assurance that the Company will be able to do so in the future. The Company is presently in the initial stages of developing its business and its ability to ultimately generate revenues is subject to the ability of the Company to obtain additional financing and to successfully develop its business, of which there are no assurances. Operating Costs and Expenses Operating expenses for the three months and nine months ended June 30, 2007 were $1,176,167 and $2,758,735 compared to $770,583 and $1,990,875 for the same periods in 2006. Operating expenses for the three months ended June 30, 2007 when compared to the same period in 2006, increased by $405,584 due to an increase in consulting and professional fees and stock based compensation. Operating expenses for the nine months periods ended June 30, 2007 when compared to the same periods in 2006, increased by $767,860 primarily due to increase in expense of $130,117 incurred by the Company in consulting expenses and recruiting a professional firm in creating market awareness and promoting its business, stock based compensation expense of $941,739 offset by decrease of $303,996 in office and administration expense. Interest expense for the three months and nine months periods ended June 30, 2007 was $19,540 and $75,585 compared to $21,959 and $75,509 for the same periods in 2006. Interest expense remained relatively flat as a result of balancing of receipts and payments of loans obtained from the shareholders and related parties during the fiscal 2006. During the nine months period ended June 30, 2006, the Company recorded a loss of $383,345 as a result of termination of its agreement to acquire a site in New York for waste recycling plant. The Company did not incur any such expenses during the nine months period ended June 30, 2007. The Company expects its operating expenses to continue to increase significantly over the next twelve months as it continues to pursue its plan of operation. If the Company is successful in its efforts with respect to any or all portions of its plan of operation for the next twelve months, of which there is no assurance, the Company expects its operating expenses to increase even further. Liquidity and Capital Resources The Company’s principal capital requirements during the fiscal 2006 are to fund the internal operations and acquire profitable growth oriented businesses. The Company plans to raise necessary funds by selling its own common shares to selected accredited investors and bringing in business partners whose contributions include the necessary cash. In view of low borrowing interest rates, the Company continues to actively pursuing additional credit facilities with accredited investors and financial institutions as a means to obtain new funding. The Company’s management estimates that it currently does not have the necessary funds to operate for the next twelve months without raising additional capital. As shown in the accompanying financial statements, the Company incurred a net loss of $2,834,320 for the nine months period ended June 30, 2007 as compared to a net loss of $2,449,729 for the same period in 2006. Additionally, the Company’s current liabilities exceeded its current assets by $4,745,719 at June 30, 2007. These factors and the Company’s inability to meet its debt obligations from current operations, and the need to raise additional funds to accomplish its objectives, create a substantial doubt about the Company's ability to continue as a going concern. Furthermore, the Company’s independent auditors have issued a going concern opinion on the Company’s audited financial statements for the fiscal year ended September 30, 2006 as the Company did not have sufficient funds available to operate for the next twelve months. The Company’s forecast of the period of time through which its financial resources will be adequate to support its operations is a forward-looking statement that involves risks and uncertainties, and actual results could vary as a result of a number of factors. Operating activities: Net cash used in operating activities during the nine months period ended June 30, 2007 amounted to $1,556,865 primarily due to the loss of $2,834,320 recorded by the Company, increase in non-trade receivables of $24,252, increase in prepaid expenses of $122,717, increase in accounts and fees payable of $317,823 and increase in payables and accrued expenses of $580,545. Investing activities: Net cash used in investing activities during the nine months period ended June 30, 2007 amounted to $5,265 due to the purchase of equipment by the Company. Financing activities: Net cash provided by financing activities during the nine months period ended June 30, 2007, amounted to $1,105,589 primarily due to Company receiving $1,680,762 in cash proceeds from sale of its common stock to accredited investors. During the nine months period ended June 30, 2007, the Company received cash proceeds in short term loans from related parties amounting to $95,699, made cash payments of short term loans to related parties amounting to $742,765. The Company recordeda gainof $394,190 in cash during the nine months period ended June 30, 2007 as a result of the effect of foreign currency translations. Due to the above activities, the net decrease in cash amounted to $62,351 during the nine months period ended June 30, 2007. The Company had cash overdraft of cash and cash equivalents of $71,894 as of June 30, 2007. The increase to the Company's working capital deficit was largely a result of increases to the Company's accounts and fees payable and increases to amounts payable to related parties. The increase in these amounts is a result of our increased business development activities during the nine months ended June 30, 2007. - 14 - The Company has estimated that it will require approximately $3,000,000 over the next twelve months to pursue its plan of operation. This amount is well in excess of our existing financial resources and the Company will need to obtain substantial financing in order to pursue our plan of operation for the next twelve months. The Company is currently seeking private equity financing, however it does not have any financing arrangements in place and there is no assurance that it will be able to obtain financing on terms acceptable to it or at all. Further, due to the Company's substantial working capital deficit and its current inability to generate revenues, there is no assurance that the Company will be able to continue as a going concern or achieve material revenues or profitable operations. CRITICAL ACCOUNTING POLICIES Effect of Fluctuations in Foreign Exchange Rates The Company’s reporting and functional currency is the US dollar. Currently, the Company’s primary operations are located in Canada. Transactions in Canadian dollars have been translated into U.S. dollars using the current rate method, such that assets and liabilities are translated at the rates of exchange in effect at the balance sheet date and revenue and expenses are translated at the average rates of exchange during the appropriate fiscal period. As a result, the carrying value of the Company’s investments in Canada is subject to the risk of foreign currency fluctuations. Additionally, any revenues received from the Company’s international operations in other than U.S. dollars will be subject to foreign exchange risk. Issuance of Shares for Services The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable in accordance with SFAS No. 123R. Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments” (SFAS 155”), which amends SFAS No. 133, “Accounting for Derivatives Instruments and Hedging Activities” (“SFAS 133”) and SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities” (SFAS 140”). SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows. SFAS 155 also amends SFAS 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instruments. The Company is currently evaluating the impact this new Standard, but believes that it will not have a material impact on the Company’s financial position. In March 2006 FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. Management believes that this statement will not have a significant impact on the consolidated financial statements. In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. - 15 - In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The Management asserts that the preceding accounting pronouncements will have no effect on the financial statements of the Company. Item 3.CONTROLS AND PROCEDURES Evaluation Of Disclosure Controls And Procedures As of the end of the period covered by this Report, our management carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act). Based on this evaluation, our Chief Executive Officer and Chief Financial Officer have concluded that our disclosure controls and procedures are, as of the date covered by this Quarterly Report, effective to ensure that the information required to be disclosed by us in the Reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms. Changes In Internal Controls Over Financial Reporting In connection with the evaluation of our internal controls during our last fiscal quarter, our Chief Executive Officer and Chief Financial Officer have determined that there have been no changes to our internal controls over financial reporting that has materially affected, or is reasonably likely to materially effect, our internal controls over financial reporting. PART II.OTHER INFORMATION ITEM 1.LEGAL PROCEEDINGS None. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS During the three months period ended June 30, 2007, the Company sold 2,257,831 shares of common stock under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended. The Company received $826,421 in proceeds from the sale of shares during the three months period ended June 30, 2007.The Company also received cash consideration of $241,164 for sale of its common shares for which it has not issued 475,445 shares of common stock as of June 30, 2007. The Company obtained business consulting and advisory services from consultants valued at $390,204, and have not issued 900,407 shares of common stock for such services as of June 30, 2007. The funds raised and received were used to fund the operations of the Company. - 16 - ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. ITEM 5.OTHER INFORMATION None. ITEM 6.EXHIBITS AND REPORTS ON FORM 8-K The following exhibits are either provided with this Annual Report or are incorporated herein by reference: Exhibit Number Description of Exhibit 31.1 Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 31.2 Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 Certification of Chief Officers pursuant to pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 REPORTS ON FORM 8-K We did not file any Current Reports on Form 8-K during the fiscal quarter ended June 30, 2007. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ORGANIC RECYCLING TECHNOLOGIES INC. (Formerly EAPI ENTERTAINMENT, INC.) Date: August 20, 2007 /s/ Edwin Kroeker Name:Edwin Kroeker Title:Chief Executive Officer and President Date: August 20, 2007 /s/ Chad Burback Name:Chad Burback Title:Chief Financial Officer and Treasurer - 17 -
